 






Exhibit 10.1
CONFIDENTIAL SETTLEMENT AGREEMENT


This Confidential Settlement Agreement (this “Agreement”) is entered into this
14th day of December, 2010 by and among Rothschild Trust Holdings, LLC, a
Florida limited liability company (“Rothschild Trust”) and BP GBL Section 3.4,
LLC, a Florida limited liability company (“BP GBL” and with Rothschild Trust,
collectively the “Rothschild Parties”), first party and NeoMedia Technologies,
Inc., a Delaware corporation (“NeoMedia”), second party.  The Rothschild Parties
and NeoMedia are referred to herein as the Parties.


RECITALS


WHEREAS, NeoMedia purchased from Loyaltypoint, Inc. (“Loyaltypoint”) its rights,
title and interest in United States Patents 6,430,554; 6,651,053; 6,675,165 and
6,766,363 and all related foreign and domestic patents and patent applications
(but which did not include United States Patent No. 6,101,534 which was not
owned by Loyaltypoint), including reissues, reexaminations, extensions,
continuations, continuations in part, continuing prosecution applications and
divisions of such patents and applications and provisional patent applications
that were or would be continuations or continuations in part of such patent and
applications, and foreign counterparts to any of the foregoing including but not
limited to utility models (“Loyaltypoint Patents”) pursuant to the Patent
Purchase Agreement dated April 8, 2005 (“Patent Purchase Agreement”);


WHEREAS, Loyaltypoint retained the right to a royalty equal to ten (10%) percent
of the License Revenue for a period of ten (10) years from the date of the
Agreement as defined in Section 3.3 of the Patent Purchase Agreement, and a
Grant-back License as defined by Section 3.4 of the Patent Purchase Agreement
(collectively, the “Loyaltypoint Rights”);


WHEREAS, Loyaltypoint subsequently declared bankruptcy, and Rothschild Trust
purchased the Loyaltypoint Rights.


WHEREAS, Rothschild Trust assigned all of its rights and interest in the
Loyaltypoint Rights to BP GBL;


WHEREAS, Rothschild Trust specifically represents that it has not assigned some
or any of its rights and interest in the Loyaltypoint Rights to any other entity
or individual other than to BP GBL;


WHEREAS, Rothschild Trust filed a complaint against NeoMedia in Miami-Dade
County, Florida (Case No. 08-45049 CA 20), seeking monetary relief for
NeoMedia’s alleged failure to pay royalties under the Loyaltypoint Rights
(“Lawsuit”);


WHEREAS, NeoMedia denied, and does deny, all of the allegations set forth by the
Rothschild Trust in the Lawsuit; and
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, for purposes of avoiding costly litigation and in order to reach an
amicable resolution of the potential claims and disputes by and among the
Parties, the Parties desire to compromise fully, and finally settle and resolve
all disputes among them, including those relating to the Lawsuit.


NOW, THEREFORE, in consideration of the promises, the performance of the
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties to this Agreement hereby represent, warrant, consent and agree as
follows:
 
1.           Adoption of Recitals.  The Parties hereto adopt the above recitals
as being true and correct, and they are incorporated herein as material parts of
this Agreement. 


2.           Settlement Benefits.


A.           NeoMedia agrees to deliver shares of its common stock to BP GPL in
accordance with the terms set forth on Exhibit 1 attached hereto and made a part
hereof.


B.           Assignment of Loyaltypoint Rights and Loyaltypoint Patents by
Rothschild Trust, BP GBL and Rothschild to NeoMedia.  Rothschild Trust, BP GBL
and Leigh M. Rothschild, individually (“Rothschild”) hereby assign to NeoMedia
all rights, title and interest they have in the Loyaltypoint Rights and the
Loyaltypoint Patents to NeoMedia.  For clarification purposes, the Parties
hereto hereby acknowledge and agree that neither the Rothschild Parties nor
Rothschild are transferring any rights, title or interest in and to United
States Patent No. 6,101,534.


C.           Execution of Assignment.  In order to record in the United States
Patent and Trademark Office (“USPTO”) the Assignment of the Loyaltypoint Rights
as set forth in Section 2(B) hereof, and to resolve any issues arising from the
recordation of the “Loyaltypoint Sale Document” (as hereinafter defined) at the
USPTO, Rothschild Trust, BP GBL and Rothschild agree to execute the Assignment
attached hereto as Exhibit 2 to this Agreement.  The Assignment shall be fully
executed and delivered to NeoMedia’s counsel upon the full execution of this
Agreement.  NeoMedia’s counsel shall hold the Assignment in escrow until each
party constituting the “Rothschild Group” (as defined on Exhibit 1 attached
hereto) receives the “Settlement Shares” (as defined on Exhibit 1 attached
hereto) in accordance with Section 2(A) of this Agreement.  The "Loyaltypoint
Sale Document" means the Bill of Sale between Edwin K. Palmer, Chapter 7 Trustee
of the Bankruptcy Estate of Loyaltypoint, Inc., and Rothschild Trust Holdings,
LLC, dated Oct. 2, 2007, and recorded July 17, 2008 at USPTO Reel 021243/Frame
0674.


D.           Stipulation of Dismissal with Prejudice.  Within five (5) days
after the parties constituting the Rothschild Group receive the Settlement
Shares, NeoMedia shall file with the Court a Joint Stipulation of Dismissal,
with prejudice, of the Lawsuit, with each Party to bear its own fees and costs,
a copy of which is attached hereto as Exhibit 3.  A signed Joint Stipulation of
Dismissal shall be delivered to NeoMedia’s counsel upon execution of this
Agreement, to hold in escrow until five (5) days after the parties constituting
the Rothschild Group receive the Settlement Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
E.           ICAP Ocean Tomo LLC.  The Rothschild Parties shall have sole
responsibility to pay all commissions, fees or any other monies owed to ICAP
Ocean Tomo LLP in connection with ICAP Ocean Tomo Auction - Lot 54 - BP GBL
Section 3.4, LLC.  All monies owed ICAP Ocean Tomo LLP must be paid in full, and
the Rothschild Parties must deliver a full general release from ICAP Ocean Tomo
LLC, a copy of which is attached hereto as Exhibit 4, to NeoMedia’s counsel upon
execution of this Agreement.  NeoMedia’s counsel shall hold such general release
in escrow until five (5) days after the parties constituting the Rothschild
Group receive the Settlement Shares.  The Rothschild Parties specifically agree
that NeoMedia will have no obligation to deliver any Settlement Shares in
accordance with Section 2(A) above until five (5) business days after the
Rothschild Parties fulfill their obligations pursuant to this Section 2(E).


3.           Release by the Parties.


A.           Rothschild Parties’ and Rothschild Release to NeoMedia.  Rothschild
Parties, their successors, assigns, agents, officers, shareholders, members,
parents and subsidiaries and Rothschild (collectively “3A
Releasors”) unconditionally and irrevocably release NeoMedia, its successors,
assigns, employees, officers, directors, shareholders, agents, parents and
subsidiaries (collectively “3A Releasees”) from all known or unknown claims,
debts, liabilities, breaches of contract, compensation, claims for profits,
claims for expenses, demands, damages, actions, causes of action, or suits of
any kind or nature whatsoever, if any, that the 3A Releasors presently have, for
any event, occurrence, or omission that has occurred from the beginning of the
world with respect to the Loyaltypoint Rights, as well as the Loyaltypoint
Patents.  This Release includes, but is not limited to, any claims that were
raised, or could have been raised in the Lawsuit, all rights, claims and
interest in the Loyaltypoint Rights (including but not limited to (i) the rights
in the Grant-back license set forth in section 3.4 of the Patent Purchase
Agreement and (ii) the rights in the royalties set forth in section 3.3 of the
Patent Purchase Agreement), and with respect to the Loyaltypoint Rights, all
losses, debts, liabilities, breaches, claims and causes of action based on
breach of contract, accounting, misrepresentation, fraud, property damage,
personal injury, disclosure of trade secrets and proprietary information,
conflicts of interest, tortious interference, breach of fiduciary duties,
demands, costs, loss of services, expenses, compensation, contribution,
attorneys’ fees, and all compensatory, consequential, liquidated, special and
punitive damages.  The Rothschild Parties and Rothschild acknowledge that
NeoMedia has relied on the representations and promises in this Agreement and
this Release (described herein in Section 3) in agreeing to the Settlement
Benefits (described above in Section 2(A).)
 
B.           NeoMedia’s Release to the Rothschild Parties and
Rothschild.  NeoMedia, its successors, assigns, agents, officers, shareholders,
members, parents, subsidiaries and otherwise related individuals and entities
(collectively “3B Releasors”) unconditionally and irrevocably release the
Rothschild Parties, their successors, assigns, agents, employees, shareholders,
members, managers, parents, subsidiaries, officers and directors, as well as
Rothschild (collectively “3B Releasees”) from all known or unknown claims,
debts, liabilities, breaches of contract, compensation, claims for profits,
claims for expenses, demands, damages, actions, causes of action, or suits of
any kind or nature whatsoever, if any, that 3B Releasors presently have or could
have, for any event, occurrence, or omission that has occurred from the
beginning of the world with respect to the Loyaltypoint Rights, as well as the
Loyaltypoint Patents. This Release includes, but is not limited to, any claims
that were raised, or could have been raised in the Lawsuit, and all losses,
debts, liabilities, breaches, claims and causes of action based on breach of
contract, accounting, misrepresentation, fraud, property damage, personal
injury, disclosure of trade secrets and proprietary information, conflicts of
interest, tortious interference, breach of fiduciary duties, demands, costs,
loss of services, expenses, compensation, contribution, attorneys’ fees, and all
compensatory, consequential, liquidated, special and punitive damages.  NeoMedia
acknowledges that the Rothschild Parties and Rothschild relied on the
representations and promises in this Agreement and this Release (described
herein in Section 3) in agreeing to the Settlement Benefits (described above in
Section 2(B) and (C).)
 
 
3

--------------------------------------------------------------------------------

 
 
4.           Representations, Warranties and Indemnification – Rothschild Trust,
BP GBL and Rothschild.  Rothschild Trust, BP GBL and Rothschild represent and
warrant that BP GBL holds its rights and interest in the Loyaltypoint Rights
totally free and clear, unencumbered by claims, licenses, options, rights or
other interests of other parties.  Rothschild Trust and Rothschild represent and
warrant that they have no right and/or interest in the Loyaltypoint Rights,
other than pursuant to Rothschild Trust’s interest in BP GBL.  Rothschild Trust
and BP GBL have the full, right, power and authority to enter into this
Agreement and assign the Loyaltypoint Rights.  Rothschild Trust, BP GBL and
Rothschild agree to indemnify NeoMedia to the full extent permitted by law for
any breach of this provision.
 
5.           Covenant Not to Sue.
 
A.           Rothschild Parties, their successors, assigns, agents, officers,
shareholders, members, parents and subsidiaries and Rothschild (collectively “5A
Releasors”) agree that they will not commence any lawsuits, arbitrations or
other proceedings or actions against NeoMedia, its successors, assigns,
employees, officers, directors, shareholders, agents, parents and
subsidiaries (collectively “5A Releasees”) regarding any claims with respect to
the Loyaltypoint Rights and the Loyaltypoint Patents, save and except for any
future breach or violation by NeoMedia of this Agreement.  5A Releasors further
represent that they have no suits, claims, charges, complaints or demands of any
kind whatsoever currently pending against 5A Releasees with any local, state, or
federal court or any governmental, administrative, investigative, civil rights
or other agency or board other than the Lawsuit described in this Agreement.  5A
Releasors covenant and agree never, individually or with any person or in any
way, directly or indirectly, to commence, participate in, aid in any way,
prosecute or cause or permit to be commenced or prosecuted against 5A Releasees
any action or other proceeding based upon any claim, demand, cause of action,
obligation, damage, or liability with respect to the Loyaltypoint Rights and the
Loyaltypoint Patents, that occurred or arose at any time prior to and including
the date of 5A Releasors’ execution of this Agreement.  5A Releasors represent
and agree that they have not and will not make or file or cause to be made or
filed any other claim, charge, allegation, or complaint, whether formal,
informal, or anonymous with respect to the Loyaltypoint Rights and the
Loyaltypoint Patents, with any governmental agency, department or division,
whether federal, state, or local, relating to 5A Releasees, excepting claims,
charges, allegations or complaints which arise from future breaches or
violations by the 5A Releasees of the terms and conditions of this Agreement or
other obligations of the 5A Releasees that are not the subject matter of the
Release stated above in Section 3A of this Agreement.  5A Releasors further
agree that if any person, organization or other entity should bring a claim
against 5A Releasees involving any matter with respect to the Loyaltypoint
Rights and Loyaltypoint Patents, 5A Releasors shall not join in, or benefit
from, any such action.
 
 
4

--------------------------------------------------------------------------------

 
 
B.           NeoMedia, its successors, assigns, agents, officers, shareholders,
members, parents and subsidiaries (collectively “5B Releasors”) agree that they
will not commence any lawsuits, arbitrations or other proceedings or actions
against the Rothschild Parties, their successors, assigns, employees,
shareholders, members, managers, parents, subsidiaries, officers and directors
and Rothschild (collectively “5B Releasees”) regarding any claims with respect
to the Loyaltypoint Rights and the Loyaltypoint Patents, save and except for any
future breach or violation by the Rothschild Parties and Rothschild of this
Agreement.  5B Releasors further represent that they have no suits, claims,
charges, complaints or demands of any kind whatsoever currently pending against
5B Releasees with any local, state, or federal court or any governmental,
administrative, investigative, civil rights or other agency or board other than
the Lawsuit described in this Agreement.  5B Releasors covenant and agree never,
individually or with any person or in any way, directly or indirectly, to
commence, participate in, aid in any way, prosecute or cause or permit to be
commenced or prosecuted against 5B Releasees any action or other proceeding
based upon any claim, demand, cause of action, obligation, damage, or liability
with respect to the Loyaltypoint Rights and the Loyaltypoint Patents, that
occurred or arose at any time prior to and including the date of 5B Releasors’
execution of this Agreement.  5B Releasors represent and agree that they have
not and will not make or file or cause to be made or filed any other claim,
charge, allegation, or complaint, whether formal, informal, or anonymous with
respect to the Loyaltypoint Rights and the Loyaltypoint Patents, with any
governmental agency, department or division, whether federal, state, or local,
relating to 5B Releasees, excepting claims, charges, allegations or complaints
which arise from future breaches or violations by the 5B Releasees of the terms
and conditions of this Agreement or other obligations of the 5B Releasees that
are not the subject matter of the Release stated above in Section 3B of this
Agreement.  5B Releasors further agree that if any person, organization or other
entity should bring a claim against 5B Releasees involving any matter with
respect to the Loyaltypoint Rights and the Loyaltypoint Patents, 5B Releasors
shall not join in, or benefit from, any such action.
 
6.           Acknowledgement of Consideration.  The Parties hereto each
acknowledge and agree that the Settlement Benefits (Section 2 above), Releases
(Section 3) and the Covenants Not To Sue (Section 5 above) set forth in this
Agreement are being exchanged for the benefit of each of the Parties executing
this Agreement, and that, but for the agreements made hereunder, they have no
entitlement to the consideration exchanged pursuant to this Agreement.


7.           Knowing and Voluntary Waiver.  The Parties hereto each acknowledge
and agree that the waiver of the Parties’ claims provided in this Agreement is
knowing and voluntary and that this waiver is a part of this Agreement, which
has been written in a manner calculated to be, and which is, understood by each
of the Parties.


8.           Non-Admission.  Nothing in this Agreement, including the above
Settlement Benefits, are to be construed as an admission of wrongdoing or of any
liability by any of the Parties.  The execution of this Agreement shall not be
deemed, construed or interpreted, in any way, to be an admission by any Party
regarding liability, damages or the validity of any claim or defense, which any
Party has asserted or may assert.  If this Agreement is not fully and finally
consummated by its valid and binding execution date, then no statements
contained herein shall be used for any purpose whatsoever against any of the
Parties.
 
 
5

--------------------------------------------------------------------------------

 
 
9.             Cooperation.  The Parties agree to execute and deliver any and
all documents that may be necessary to effectuate the terms agreed to herein.


10.           Plain Meaning and Headers.  This Agreement shall be interpreted in
accordance with the plain meaning of its terms and not for or against the
drafter’s rights hereunder.  The headers describing the contents of the
provisions are simply for identification purposes and shall not be construed as
a substantive part of the provision.


11.           Agreement the Product of Negotiation.  This Agreement is the
product of negotiation between the Parties.  In the event of a dispute
concerning the interpretation of this Agreement or of any of its terms or
provisions, the Agreement shall be deemed to have been drafted jointly by the
Parties, and shall not be more strictly construed against any of the Parties.


12.           Waiver.  No waiver of a breach of any provision of this Agreement
shall constitute a waiver of a breach of any other provision of this Agreement
or of a prior or subsequent breach of the same provision.  No extension of time
of performance of an act or obligation under this Agreement shall constitute an
extension of time of performance of any other act or obligation.


13.           No Assignment; Authority.  The Parties represent and warrant that
no person other than the signatories hereto had or has any interest in the
matters referred to in this Agreement, that the Parties have the sole right and
exclusive authority to execute this Agreement, and that the Parties have not
sold, assigned, transferred, conveyed, or otherwise disposed of any claim,
demand or legal right that is the subject of this Agreement.  NeoMedia
represents and warrants that Michael Zima has been duly authorized to execute
this Agreement on behalf of NeoMedia and that no consent, authorization,
approval or order is required to be obtained by NeoMedia for the execution,
delivery and performance of this Agreement by NeoMedia, except as has been
obtained prior to the execution hereof.  The Rothschild Parties hereby represent
and warrant that Rothschild has been duly authorized to execute this Agreement
on behalf of the Rothschild Parties and that no consent, authorization, approval
or order is required to be obtained by the Rothschild Parties for the execution,
delivery and performance of this Agreement by the Rothschild Parties, except as
has been obtained prior to the execution hereof.


14.           Governing Law and Jurisdiction.  This Agreement shall be deemed to
be made and entered into in the State of Florida, and shall in all respects be
interpreted, enforced and governed under the laws of Florida, without giving
effect to the conflict of laws principles of Florida law.  For purposes of
enforcing this Agreement, the Parties expressly consent to the exclusive
jurisdiction and venue of any court of competent jurisdiction located in
Miami-Dade County, Florida, and they expressly waive any claims or defenses of
forum non conveniens to jurisdiction and venue in Miami-Dade County,
Florida.  THE PARTIES EXPRESSLY WAIVE ANY AND ALL RIGHTS TO A JURY TRIAL.
 
 
6

--------------------------------------------------------------------------------

 
 
15.           Opportunity to Consult with Counsel.  The Parties hereby represent
and acknowledge that they have been provided with the opportunity to discuss and
review the terms of this Agreement with their respective attorneys before
signing it and that they are freely and voluntarily signing this document in
exchange for the benefits provided herein.  The Parties further represent and
acknowledge that they have been provided a reasonable period of time within
which to review the terms of this Agreement.


16.           Entire Agreement.  This Agreement is the entire agreement between
the Parties relating to the subject matter of this Agreement, and fully
supersedes any and all prior agreements and understandings, both written and
oral, between the Parties.  The Parties acknowledge that no one has made any
representations or promises to them, other than those contained in or referred
to in this Agreement, and that they are not relying on any representations or
promises not set forth herein in executing this Agreement.


17.           Modification or Amendment.  No amendment, change or modification
of this Agreement, or waiver of any provision of this Agreement, shall be valid
unless it is in writing, signed by each of the Parties or by his or its
respective successors and/or assigns.  The Parties agree not to make any claim
at any time or place that this Agreement has been orally modified in any respect
whatsoever.


18.           Severability.  Should any provision of this Agreement be declared
or determined by any court of competent jurisdiction to be illegal or invalid,
the validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement and all other valid provisions shall survive and
continue to bind the Parties.


19.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and together which
shall constitute one and the same agreement.  This Agreement and any amendment
hereto may be signed by electronic signature, such as facsimile transmission or
electronic mail by PDF format, and any such electronic signature shall be deemed
to be an original for all purposes.  The Parties agree to execute two (2)
originals of this Agreement.


20.           Execution of Agreement.  The Parties to this Agreement each
acknowledge and agree that in deciding to execute this Agreement:  (a) the
Parties relied entirely on their own judgment and that of any legal
counsel; (b) no facts, evidence, event or transaction currently unknown to the
Parties, but which may hereinafter become known, shall affect in any way or
manner the final, unconditional nature of this Agreement; (c) the execution of
this Agreement is a completely knowing and voluntary act; (d) the Parties
understand the terms of this Agreement; (e) the Parties have been advised to
consult with legal counsel and have been provided with time to consult with
legal counsel prior to the execution of this Agreement; (f) all promises made to
the Parties in connection with this Agreement or as inducement to sign same
expressly are set forth in full in the other paragraphs of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
21.           Prevailing Party. In the event that it shall be necessary for any
Party to this Agreement to institute legal action to enforce any of the terms
and conditions or provisions contained herein, or for any breach thereof, the
prevailing party shall be entitled to reimbursement of their costs and
reasonable attorney’s fees.
 
22.           Notices. All documents or instruments to be sent, provided or
delivered under this Agreement shall be sent to the following addresses:


 
A.
Rothschild Parties.

Rothschild Trust Holdings, LLC
1108 Kane Concourse, Suite 310
Bay Harbor Islands, FL 33154
Attn.:  Jay Howard Linn


With a copy to:


Feingold Schechter P.A.
3858-S Sheridan Street
Hollywood, FL 33021
Attn.:  Robert A. Feingold, Esq.
(P) 954.967.2575
(F) 954.967.2576


 
B.
NeoMedia.

NeoMedia Technologies, Inc.
Two Concourse Parkway, Suite 500
Atlanta, Georgia 30328
Attn.  Michael W. Zima, CFO


With a copy to:


K&L Gates LLP
Wachovia Financial Center – Suite 3900
200 South Biscayne Boulevard
Miami, Florida 33131
Attn.:  Jonathan Morton, Esq.
(P) 305.539.3357
(F) 305.358.7095


23.           Confidentiality.
 
A.           Except as provided in subsection (B) of this Section 23, the
Parties agree that the terms and conditions of this Agreement are and shall
remain confidential.
 
8

--------------------------------------------------------------------------------

 


B.           Nothing in subsection (A) of this Section 23 shall prohibit any
Party from disclosing terms and conditions of this Agreement: (i) to the extent
that the such party is legally compelled (by oral questions, interrogatories,
request for information or documents, subpoena, civil investigative demand or
similar process) to disclose any of the terms hereof (the “Confidential
Information”); (ii) to its respective attorneys, auditors, lending institutions,
or other agents or representatives that the disclosing Party in good faith
believes should have access to such Confidential Information; and/or (iii)
NeoMedia disclosing certain aspects of this Agreement on NeoMedia securities
filings, to the extent required by the United States Securities and Exchange
Commission; provided that, in connection with any such disclosure, (a) a
disclosing party shall only disclose such Confidential Information as is
required to be disclosed in connection with the foregoing, (b) a disclosing
party shall provide the other party with prompt and advance written notice of
any such intended disclosure so that such other party has a reasonable
opportunity to limit such disclosure, or (if applicable, and to the extent
reasonable practicable) seek a protective order or other appropriate remedy to
prevent such disclosure and (c) a disclosing party shall use its reasonable
efforts to seek confidential treatment (consistent with the terms hereof) by the
third party to whom such disclosure is made.  The Parties acknowledge that money
damages would not be a sufficient remedy for any breach of the provisions of
this Section 23 and that the non-breaching party shall be entitled to equitable
relief, without proof of damages or the posting of a bond, to enjoin a breach or
threatened breach of this Section 23.  Such equitable relief shall be in
addition to, and not in lieu of, such other and further relief as the injured
party may be entitled to.


C.           The obligation not to disclose Confidential Information shall not
apply to any part of such Confidential Information that (i) is or becomes
generally known to the public other than by acts of a party in contravention of
this Agreement; (ii) is disclosed to a party by a third party, unless such
Confidential Information was obtained by such third party directly or indirectly
from a party on a confidential basis which is known or made known to such party;
(iii) prior to disclosure under this Agreement, was already in the possession of
the disclosing party, unless such Confidential Information was obtained directly
or indirectly from the other party on a confidential basis; or (iv) is
independently acquired or developed by a disclosing party other than by acts of
a party in contravention of this Agreement.
IN WITNESS WHEREOF, each of the Parties having so agreed to the terms stated
herein, have set their hands the date and year below so written.
 
 
9

--------------------------------------------------------------------------------

 
 
ROTHSCHILD TRUST HOLDINGS, LLC
 
NEOMEDIA TECHNOLOGIES, INC.
By:
/s/ Leigh M. Rothschild
 
By:
/s/ Michael W. Zima
Name:
Leigh M. Rothschild
 
Name:
Michael W. Zima
Title:
Managing Member
 
Title:
CFO and Secretary
Date:
December 14, 2010
 
Date:
December 13, 2010

 
BP GBL SECTION 3.4, LLC
By: 
/s/ Leigh M. Rothschild
Name:
Leigh M. Rothschild
Title:
Manager
Date:
December 14, 2010

                                                  
AGREED AND ACCEPTED TO WITH RESPECT
TO HIS RIGHTS AND OBLIGATIONS UNDER
SECTIONS 2(A), 2(B), 2(C), 3, 4, 5 and EXHIBIT 1


/s/ Leigh M. Rothschild
Leigh M. Rothschild


AGREED AND ACCEPTED TO, SOLELY
IN ITS CAPACITY AS ESCROW AGENT
THIS 14th DAY OF DECEMBER, 2010


K&L GATES, LLP


By:
/s/ Jonathan Morton

Name: 
Jonathan Morton

Title: 
Partner



AGREED AND ACCEPTED TO WITH
RESPECT TO THEIR RESPECTIVE
RIGHTS AND OBLIGATIONS AS A
MEMBER OF THE ROTHSCHILD GROUP
UNDER SECTIONS 2A, 2B, 2C, 2D, 2E, 23
AND EXHIBIT 1 OF THIS AGREEMENT
THIS 14th DAY OF DECEMBER, 2010


/s/ Leigh M. Rothschild
Leigh M. Rothschild
 
 
10

--------------------------------------------------------------------------------

 
 
ICAP Ocean Tomo LLC


By: 
 /s/ David Schmidt

Name: 
David Schmidt

Title: 
Director of Research

Address:
200 W. Madison, 37th Floor
Chicago, Il  60606

(P): 312-327-8001
(F): 312-327-4401


Feingold Schechter P.A.


By: 
/s/ Robert A Feingold

Name: 
Robert A. Feingold

Title: 
President

 

 
 
11

--------------------------------------------------------------------------------

 